Citation Nr: 1106139	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to March 
1943.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a Board hearing before the undersigned 
in November 2010.  The transcript has been associated with the 
claims file.

The Board notes that the Veteran's claim of entitlement to 
service connection for a left testicle disability was granted in 
an October 2010 rating decision.  However, as was noted at the 
November 2010 Board hearing, the only issue currently before the 
Board is entitlement to SMC for loss of use of a creative organ.

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See March 2010 VA examination; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a 
Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.").  The 
RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not a 
free-standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  This issue is REFERRED to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent evidence does not demonstrate that the Veteran has 
loss of use of a creative organ due to any service-connected 
disability.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of a creative organ 
have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in April 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  As such, the Board finds the duty to assist 
with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in March 2010 
for his SMC claim.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation and reasoned 
basis for the conclusions that were reached.  Therefore, the 
Board finds that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Special Monthly Compensation

SMC is a special statutory award, in addition to awards based on 
the schedular evaluations provided by the Diagnostic Codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

Pertinent to the Veteran's claim here, SMC is payable at a 
specified rate if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use of 
one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002), 
38 C.F.R. § 3.350(a).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  Loss 
of use of one testicle will be established when examination by a 
board finds that: (a) The diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the paired 
normal testicle, or (b) The diameters of the affected testicle 
are reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the veteran, 
establishes the absence of spermatozoa.  When loss or loss of use 
of a creative organ resulted from wounds or other trauma 
sustained in service, or resulted from operations in service for 
the relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. § 
3.350(a)(1).

In this case, the Veteran alleges erectile dysfunction, or loss 
of use of a creative organ, occurred as a result of his service-
connected left testicle disability.  

A July 2008 VA treatment record indicated the Veteran was seen 
for complaints of left testicular pain which he stated began in 
1943.  There is no reference in this record to any complaints of 
erectile dysfunction.  A February 2010 VA treatment record 
indicated the Veteran complained he had suffered from left 
testicular pain since his in-service injury.  However, in this 
record there is no complaint or diagnosis of erectile 
dysfunction.

The Veteran was afforded a VA examination in March 2010 to 
determine if the Veteran currently suffered from erectile 
dysfunction, and if it was related to his left testicle 
disability.  The Veteran reported he believed he had suffered 
from erectile dysfunction for 30 years, but he did not recall if 
he had this condition when either of his 2 biological children 
was born.  The Veteran reported he was still sexually active with 
his wife.  He also reported no morning erections for the past 
year, losing erections repeatedly in the past, and reaching 
climax but having "no feeling."

The examiner found both of the Veteran's testicles were normal in 
size with a soft consistency.  The examiner noted the Veteran's 
right testicle, 2.7 x 1.7 x 1.9 cm, was smaller than his left 
testicle, 3.1 x 1.8 x 2.4 cm.  There was no suspicious mass 
reported in either testicle, but the left testicle was noted to 
have some lobularity.  Epididymal cysts of both testicles were 
noted as well.  The diagnoses included a remote history of 
injured left testicle with possible residual lobularity to the 
upper left testis with subjective pain. It was also noted that 
there were no other objective findings of residual disability. 
There was no evidence of a variocele.

The examiner ultimately opined that the Veteran's loss of use of 
a creative organ was not due to or the result of his left 
testicle disability.  The examiner's rationale was that the 
Veteran had no chronic complaints regarding erectile dysfunction.  
The examiner also noted the Veteran's reported history was not 
reliable due to his dementia.  The examiner further noted the 
Veteran had 2 biological children since separation from service, 
by natural methods, which did not insinuate impotency.  The 
examiner concluded that the Veteran's likely current erectile 
dysfunction was due to a combination of age related vascular 
disease, dementia, and psychiatric medication.

The Veteran also complained of erectile dysfunction in a 
September 2010 VA treatment record where the Veteran reported he 
had been suffering from erectile dysfunction for 30 years and was 
possibly interested in an implant.

As the Veteran currently has both testicles, the Board will 
consider whether there is loss of use of one testicle under 38 
C.F.R. § 3.350(a)(1).  There is no evidence of record that either 
of the Veteran's testicles is one-third of the corresponding 
diameter of the paired normal testicle.  There is also no 
evidence that either of the Veteran's testicles is reduced to 
one-half of the corresponding normal testicle with an alteration 
of consistency so that it is harder or softer than the 
corresponding normal testicle.  To the contrary, the March 2010 
VA examiner noted that both testicles were normal in size and 
both had soft consistencies.

As neither (a) nor (b) has been met under 38 C.F.R. § 
3.350(a)(1), the Board will look to see if there is any evidence 
of absence of spermatozoa.  The Board notes that although at the 
November 2010 Board hearing the Veteran indicated he had an 
examination where an absence of sperm was noted, there is nothing 
in the record to corroborate this statement.  The March 2010 VA 
examiner did not make this finding and there is nothing in the VA 
treatment records which indicates a finding of an absence of 
sperm. In sum, there is no evidence that the Veteran meets the 
criteria for loss of use of a creative organ. 

With regards to the Veteran's claim that his loss of use is 
related to his service-connected left testicle disability, the 
Board finds this is outweighed by the evidence of record.  As 
noted above, the March 2010 VA examiner indicated the Veteran had 
2 biological children after service.  The Veteran also reported 
an onset of erectile dysfunction 30 years earlier prior to 2010, 
which still would have been 30 years after he separated from 
service.  Moreover, the VA examiner determined that the Veteran's 
erectile dysfunction was more likely due to a combination of his 
age related vascular disease, dementia, and psychiatric 
medication than his left testicle disability.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current 
erectile dysfunction and a service-connected disability.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  
In short, there is no competent evidence of record which shows 
loss of use of a creative organ related to active duty or to any 
service-connected disability.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for SMC and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Entitlement to SMC for loss of use of a creative organ is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


